         Case 3:20-cv-00646-JAM Document 13 Filed 05/12/20 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF CONNECTICUT


 CONNECTICUT CITIZENS DEFENSE
 LEAGUE, INC., AMY JONES, TODD
 SKILTON, JOHN LOWMAN, JOSEPH                      Case No. 3:20-cv-00646-JAM
 COLL, TANYSHA BROWN, AND
 DANIEL GERVAIS

          Plaintiffs,
                                                   STATUS REPORT
 v.                                                RE: SERVICE OF PROCESS AND
                                                   NOTICE
 NED LAMONT, JAMES ROVELLA,
 PAUL MELANSON, ANDREW COTA,
 BRIAN GOULD and JAMES KENNY                       MAY 12, 2020

          Defendants.


       On May 11, 2020, documents to be served were delivered to State Marshal Timothy

Wall of Wallingford, CT. It is the understanding of the undersigned that, on May 12, 2020,

State Marshal Wall served the following Defendants as indicated below:

1.     Re: Ned Lamont - The papers were delivered to the Office of the CT Attorney

       General (as directed);

2.     Re: James Rovella: The papers were delivered to the Office of the CT Attorney

       General (as directed);

3.     Re: Paul Melanson: The dispatcher at the Farmington Police Department accepted

       the papers (as directed);

4.     Re: Andrew Cota: Was served in hand at the Ansonia Police Department;

5.     Re: Brian Gould: Was served in hand at the Bristol Police Department;

                                             1
        Case 3:20-cv-00646-JAM Document 13 Filed 05/12/20 Page 2 of 2



6.    Re: James Kenny: The Lieutenant on duty at the Vernon Police Department accepted

      the papers (as directed);


Dated: MAY 12, 2020     Respectfully submitted,

                                             /s/Craig C. Fishbein
                                         Craig C. Fishbein, Esq.
                                         (ct25142)
                                         FISHBEIN LAW FIRM, LLC
                                         100 South Main Street
                                         P.O. Box 363
                                         Wallingford, Connecticut 06492
                                         Telephone: 203.265.2895
                                         Facsimile: 203.294.1396
                                         E-mail: ccf@fishbeinlaw.com


                                             /s/Doug Dubitsky
                                         Doug Dubitsky, Esq.
                                         (ct21558)
                                         LAW OFFICES OF DOUG DUBITSKY
                                         P.O. Box 70
                                         North Windham, CT 06256
                                         Telephone: 860.808.8601
                                         Facsimile: 866.477.1120
                                         Email: doug@lawyer.com

                                         Attorneys for the Plaintiffs




                                            2
